DREW, Justice.
In Mortgage Investment Foundation, Inc., v. Eller, Fla.1957, 93 So.2d 868, we reversed the trial court and directed it to enter a decree compelling performance of a contract. A petition for rehearing and a motion to file a bill of review in the lower court were filed here by appellees, both were denied, the mandate of this Court was issued and was filed in the trial court. Shortly thereafter the trial court granted appellees’ motion to file a bill of review in the cause. The propriety of the latter order is questioned in these prohibition proceedings.
The trial court had no jurisdiction to enter the questioned order. The rendition of the opinion and judgment and the issuance of the mandate of this Court directing the entry of a decree of specific performance removed any discretion which the trial court had in the matter and left him vested only with the power to enter such decree in accordance with the requirements of the mandate. Our judgment superseded and nullified the previous judgment of the circuit court and the only power remaining in that court over the proceedings was to carry out and place into effect the order and judgment of this Court. State v. Citrus County, 1935, 117 Fla. 792, 158 So. 705. Moreover, had this Court not acted adversely upon a motion for leave to file a bill of review, the lower court would have had no power to enter the questioned order without being first authorized to do so by leave granted by this Court. Bloxham v. Florida Cent. & P. R. Co., 1897, 39 Fla. 243, 22 So. 697; State ex rel. Reynolds v. White, 1898, 40 Fla. 297, 24 So. 160; Reynolds v. Florida Cent. & P. R. Co., 1900, 42 Fla. 387, 28 So. 861.
The motion of the petitioner for the issuance of the writ of prohibition notwithstanding the return of the circuit judge is granted, the questioned order is vacated and the circuit judge is directed to enter the decree required in the mandate in Mortgage Investment Foundation, Inc., v. Eller, supra, and he is thereafter prohibited from proceeding further in said cause.
TERRELL, C. J., and HOBSON and O’CONNELL, JJ., and CARROLL and WIGGINTON, District Judges, concur.